TEAGUE, Judge,
concurring.
The flaw in the opinion by the Fort Worth Court of Appeals, see Rodriquez v. State, 641 S.W.2d 669 (Tex.App.—Ft. Worth 1983), and the majority opinion by this Court, in holding that the trial court did not err in granting the instruction requested by Johnny R. Rodriquez, hereinafter referred to as the appellant, to-wit: “You are instructed that you may consider the relative size and weight of David Torres [the deceased] and Johnny Rodriquez (the defendant) in this case,” lies in the fact that neither opinion discusses the effect that the New Penal Code changes had on the provisions of the Old Penal Code that related to homicide and justifiable homicide.
The law previously in effect gave a citizen of this State the almost absolute right to kill another human being, provided, inter alia, that the person killed was in the act of committing murder, rape, robbery, maiming, disfiguring, castration, arson, or burglary and theft at night. See 1925 Penal Code, Art. 1222. The only real limitation was that “It must reasonably appear by the acts or by words coupled with the acts of the person killed that it was the purpose and intent of such person to commit one of the offenses above named.” Art. 1222(1), supra.
Self-defense of one’s person or property was actually part of this law. See Art. 1221 (1925 Penal Code), which provided: “Homicide is permitted in the necessary defense of person or property, under the circumstances and subject to the rules herein set forth.”
In sum, if from the defendant’s standpoint the danger reasonably appeared to him, by the acts or by words coupled with the acts of the person killed, that it was the purpose and intent of such person to commit one of the above offenses, then the defendant was given the lawful right to kill that person. If the person killed attacked or threatened to attack the defendant, then the law provided that the defendant would have the right of self-defense, and, if there was created in the mind of the defendant a reasonable expectation of fear of death or of serious bodily injury, then the law would further excuse or justify the defendant in resorting to any means at his command to prevent his assailant from taking his life or inflicting serious bodily injury. However, if it did not reasonably appear to the defendant that he was in any danger of death *63or serious bodily injury at the hands of the deceased, then the jury was not bound by the law of self-defense. Furthermore, if the difficulty was provoked by the defendant with the intent to kill or inflict serious bodily injury, the homicide was murder, although the defendant might have been forced to kill to save his own life. There was also no duty to retreat in order to avoid the necessity of killing one’s assailant. For further discussion on this enlightened era in our law, see 4 Branch’s Annotated Penal Code (Second edition 1956).
On January 1,1974, when the New Penal Code became effective, much of what had previously been written on the above was “deep-sixed” by our Legislature, in attempts, perhaps as Judge Me Cormick recently put it, to bring this State into the twentieth century:
... We should wait no longer to be dragged, kicking and screaming into the twentieth century; we should make the expedition voluntarily. The Legislature recognized this with the passage of the new Penal Code in 1973. After ten years, this Court should now give proper meaning to those intendments. Banks v. State, 656 S.W.2d 446, 447 (Tex.Cr.App.1983) (Mc Cormick, J., dissenting opinion).
Nevertheless, what actually gave birth to the rule that if the trial court limited the right of self-defense the defendant was entitled to a special instruction on relative size and strength was the fact that this Court did not want the jury to wrongly convict an individual who had exercised any possible lawful right that he had in killing another human being. Jury charges were viewed with extreme caution. That, of course, is no longer true, as recently seen in Werner v. State, 711 S.W.2d 639 (Tex.Cr.App.1986).
The importance of a charge that told the jury that it could consider the relative size and strength of the parties at the time of the killing was found in the fact that, in determining the existence of real or apparent danger from the viewpoint of the defendant, how the jury might view the facts from the defendant’s viewpoint could be crucial to whether it found that the defendant was justified in killing his assailant. See, for example, Barkley v. State, 152 Tex.Cr.R. 376, 214 S.W.2d 287 (1948).
Because it was an Old Penal Code case, Smith v. State, 411 S.W.2d 548 (Tex.Cr.App.1967), correctly held that because the charge on self-defense was restricted, the trial court erred in that cause by not charging on the relative size and strength of the parties. Also see Powers v. State, 396 S.W.2d 389 (Tex.Cr.App.1965); Leonard v. State, 169 Tex.Cr.R. 147, 332 S.W.2d 562 (1960); Gilbert v. State, 170 Tex.Cr.R. 335, 340 S.W.2d 808 (1960); Barkley v. State, 152 Tex.Cr.R. 376, 214 S.W.2d 287 (1948); Garello v. State, 31 Tex.Cr.R. 56, 20 S.W. 179 (Ct.App.1892). Also see the cases collated under West criminal law key 341.
Thus, when Smith v. State, supra, was decided, the Old Penal Code was in effect. Smith properly decided the issue. However, because of the New Penal Code, Smith now more closely resembles a dinosaur.
Furthermore, since this Court’s decision of Almanza v. State, 686 S.W.2d 157 (Tex.Cr.App.1984), and its progeny, a jury charge “just ain’t what it used to be.”
Believing that the New Penal Code destroyed the right to have the jury specially instructed on the relative size and strength of the assailant, I concur in the holding that no error occurred when the trial judge did not give the appellant’s requested charge on this point. Furthermore, because the requested charge is, standing alone, so incomplete, it amounts to a comment on the weight of the evidence.